Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2. 	The information disclosure statement (IDS) submitted on 4/1/2020, 6/22/2021, and 12/9/2021 were filed after the mailing date of the Non-Final on 2/16/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
3. 	The formal drawings filed on 3/30/2020 have been approved by the examiner.

Specification
4. 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “ CURRENT FLOW BETWEEN A PLURALITY OF SEMICONDUCTOR CHIPS ”.

Claim Rejections - 35 USC § 102
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




6. 	Claims 1-3, 5, 7, 8, 11-13, 15-18, and 20 are rejected under 35 U.S.C. 102b as being clearly anticipated by Masuda et al. (WO 2016/009496).
 	With respect to Claims 1 and 2, Masuda teaches a semiconductor chip 21 and a first current input/output portion 51 that is electrically connected to the semiconductor chip 21.  A second current input/output portion 52 that is electrically connected to the semiconductor chip 21.  Three or more conducting portions 22, 23, 24 (i.e. chip diodes) provided with the semiconductor chip 21 between the first current input/output portion 51 and the second current input/output portion 52.  A current path portion 3, 4 having a path through which current is conducted to each of the three or more conducting portions, wherein the current path portion includes a plurality of slits 62 (see paragraphs 28-36 and 61-65; Figs. 1A, 1B,5A, and 5B).
 	With respect to Claim 3, Masuda teaches an insulating substrate 100a provided with the semiconductor chip, wherein the current path portion is a conductive pattern provided on the insulating substrate (see Fig. 5A).
 	With respect to Claim 5, Masuda teaches an insulating substrate 100a provided with the semiconductor chip, wherein the conducting portions are the insulating substrate (see Fig. 5A).
 	With respect to Claim 7, Masuda teaches wherein the first current input/output portion is a current input portion, the second current input/output portion is a current output portion.  The three or more conducting portions include a first conducting portion, a second conducting portion, and a third conducting portion that are arranged in order.  
 	With respect to Claim 8, Masuda teaches wherein the three or more conducting portions include a first conducting portion, a second conducting portion, and a third conducting portion that are arranged in order.  The plurality of slits 62 include a first slit and a second slit, an end portion of the first slit is provided between the first conducting portion and the second conducting portion,.  An end portion of the second slit is provided between the second conducting portion and the third conducting portion (see Fig. 5A).
	With respect to Claim 11, Masuda teaches wherein the first current input/output portion is a current input portion, the second current input/output portion is a current output portion, and the plurality of slits are provided on the current input portion side of the conducting portions (see Fig. 5A).
 	With respect to Claim 12, Masuda teaches wherein the first current input/output portion is a current input portion, the second current input/output portion is a current output portion, and the plurality of slits are provided on the current output portion side of the conducting portions (see Fig. 5A).
 	With respect to Claim 13, Masuda teaches wherein the plurality of slits are formed in a pattern (see Fig. 5A).
 	With respect to Claim 15, Masuda teaches the three or more conducting portions each include a first transistor that has a collector terminal connected to a P terminal.  A 
 	With respect to Claim 16, Masuda teaches wherein the three or more conducting portions each include a first transistor that has a collector terminal connected to a P terminal.  A second transistor that has an emitter terminal connected to an N terminal; a third transistor that is connected in series with the first transistor.  A fourth transistor that is connected in series with the third transistor and the second transistor and two diodes that are provided in series between a collector terminal of the third transistor and an emitter terminal of the fourth transistor,.  A connection point between an emitter terminal of the third transistor and a collector terminal of the fourth transistor is connected to a U terminal, and a connection point between the two diodes is connected to an M terminal (see Figs. 1A, 1B, 3A, 3B, 5A, and 5B).
 	With respect to Claim 17, Masuda teaches wherein either the first current input/output portion or the second current input/output portion is provided to be closer to a center of the semiconductor device than a center of a region including the three or more conducting portions.  The plurality of slits are provided to the current path portion near the center of the semiconductor device (see Fig. 5A).
 	With respect to Claim 18, Masuda teaches wherein the semiconductor device comprises a first region that includes a current path.  A second region that is arranged .

Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

9. 	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al. (WO 2016/009496).
 	With respect to Claims 9 and 10, Masuda discloses the plurality of slits include an L-shaped slit (see Fig. 5A).  However, the changing the shape of the structure is an obvious matter of design choice within ordinary skill in the art and the difference in shape of the structure does not make the device operating differently. Note that in the instant specification does not describe the L-shape and F-shape slit as essential or critical or the only shape that could operate the claimed invention. In re Peters , 723 F.2d 891, 221 USPQ 952 (Fed. Cir. 1983).
	With respect to Claim 20, Masuda teaches wherein at least one slit among the plurality of slits is provided extending from an end portion of the current path portion to inside the current path portion, and the current path portion is a conductive pattern provided on an insulating substrate 100a (see Fig. 5A).

Allowable Subject Matter
10.	Claims 4, 6, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest the combination of a lead frame 
 	A terminal bar for electrically connecting the semiconductor chip and an external terminal, wherein the current path portion is the terminal bar.
 	The semiconductor device comprises an insulating vibration absorbing member in the plurality of slits in claim 14.
 	A plurality of current path portions that include paths through which current is conducted to the plurality of conducting portions, wherein the plurality of current path portions include a plurality of current paths of different materials in claim 19.
	The prior art made of record and not relied upon is cited primarily to show the product of the instant invention.

Conclusion
11.	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) 272-1927.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 -273- 8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
















AC/February 26, 2022 					/Alonzo Chambliss/ 										Primary Examiner, Art Unit 2897